WIGGINTON, Judge.
Appellant brings this appeal from a sentence imposing court costs as a condition of probation pursuant to section 27.3455, Flor*987ida Statutes (1985). Implicitly conceding error, the State suggests that we resolve this issue in conformity with our holding in Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986). We agree with the State’s suggestion. Accordingly, we reverse the imposition of court costs on appellant and remand for further action in accordance with Lawton, including a hearing on the issue of indigency, pursuant to notice, and the issuance of appropriate orders thereon.
ERVIN and BARFIELD, JJ., concur.